
	
		I
		111th CONGRESS
		2d Session
		H. R. 4737
		IN THE HOUSE OF REPRESENTATIVES
		
			March 3, 2010
			Ms. Waters (for
			 herself, Mr. Capuano,
			 Mr. Clay, Mr. Cleaver, Mr.
			 Ellison, Mr. Al Green of
			 Texas, Mr. Meeks of New
			 York, Ms. Moore of
			 Wisconsin, Mr. Scott of
			 Georgia, and Mr. Watt)
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To reauthorize assistance for capacity building for
		  community development and affordable housing under section 4 of the HUD
		  Demonstration Act of 1993, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 HUD Demonstration Improvement Act of
			 2010.
		2.Amendments to
			 section 4 of the HUD Demonstration Act of 1993Section 4 of the HUD Demonstration Act of
			 1993 (42 U.S.C. 9816 note) is amended as follows:
			(1)In subsection (a), by striking
			 through the National Community Development Initiative, Local Initiatives
			 Support Corporation, The Enterprise Foundation, Habitat for Humanity, and
			 Youthbuild USA and inserting to eligible
			 entities.
			(2)In subsection
			 (b)—
				(A)in paragraph (1),
			 by inserting in urban or rural areas after community
			 housing development organizations;
				(B)in paragraph (2),
			 by inserting in urban or rural areas after low-income
			 families; and
				(C)in paragraph (3),
			 by striking the National Community Development Initiative, Local
			 Initiatives Support Corporation, The Enterprise Foundation, Habitat for
			 Humanity, and Youthbuild USA  and inserting an eligible
			 entity.
				(3)By redesignating subsection (e) as
			 subsection (i).
			(4)By striking
			 subsection (d) and inserting the following:
				
					(d)Written Plan
				RequiredThe Secretary shall,
				by notice, require an eligible entity, to be eligible for assistance under this
				section for a fiscal year, to submit a plan for such fiscal year describing the
				manner in which such eligible entity will use such assistance to develop the
				capacity and ability of community development corporations and community
				housing development organizations to undertake community development and
				affordable housing projects and programs. Such a plan shall include
				descriptions of—
						(1)the activities
				described under subsection (b) the eligible entity proposes to carry out using
				assistance provided under this section;
						(2)the need for the
				activities described under subsection (b) in the geographic areas where the
				eligible entity proposes to carry out such activities;
						(3)the experience of
				the eligible entity in carrying out—
							(A)programs
				administered by the Department of Housing and Urban Development; or
							(B)other housing or
				economic development programs; and
							(4)how the eligible entity will measure and
				evaluate the outcomes of activities proposed to be carried out using assistance
				provided under this section.
						(e)Implementation
						(1)DistributionThe Secretary shall distribute funds made
				available for a fiscal year to carry out this section on a competitive basis to
				eligible entities based on how well the plan of the eligible entity for the
				fiscal year fulfills the requirements of paragraphs (1) through (4) of
				subsection (d).
						(2)Minimum amount
				of assistanceThe Secretary shall establish a minimum amount of
				assistance, equal to not less than 10 percent of the funds made available for
				any fiscal year to carry out this section, to provide to each eligible entity
				that submits a written plan that fulfills the requirements of paragraphs (1)
				through (4) of subsection (d).
						(3)Maximum amount
				of assistanceNo eligible entity shall receive more than 50
				percent of the funds made available for any fiscal year to carry out this
				section.
						(f)Public
				Availability of PlansNot later than 30 days after the date that
				the Secretary provides assistance to an eligible entity under this section, the
				Secretary shall make public, on the Internet website of the Department of
				Housing and Urban Development, the plan of such eligible entity required under
				subsection (d).
					(g)Annual report to
				CongressThe Secretary shall annually submit to Congress a report
				describing how the assistance provided under this section is being used to
				develop the capacity and ability of community development corporations and
				community housing development organizations to undertake community development
				and affordable housing projects and programs.
					(h)Eligible
				entityFor purposes of this section, an eligible entity is each
				of the following:
						(1)The National
				Community Development Initiative.
						(2)Local Initiatives Support
				Corporation.
						(3)The Enterprise
				Foundation.
						(4)Habitat for
				Humanity.
						(5)Youthbuild
				USA.
						(6)The National Urban
				League.
						(7)The Housing
				Partnership
				Network.
						.
			(5)In subsection (i),
			 as redesignated by paragraph (3) of this section, by striking
			 $25,000,000 for fiscal year 1994 and inserting
			 $60,000,000 for each of fiscal years 2011 through 2015.
			
